Case 8:20-cv-00043-SB-ADS Document 190-39 Filed 05/14/21 Page 1 of 6 Page ID
                                 #:2882




Summary Judgment Ex. 4l

     Sklar Declaration                          Exhibit 12
Case 8:20-cv-00043-SB-ADS Document 190-39 Filed 05/14/21 Page 2 of 6 Page ID
                                 #:2883
Case 8:20-cv-00043-SB-ADS Document 190-39 Filed 05/14/21 Page 3 of 6 Page ID
                                 #:2884
Case 8:20-cv-00043-SB-ADS Document 190-39 Filed 05/14/21 Page 4 of 6 Page ID
                                 #:2885
Case 8:20-cv-00043-SB-ADS Document 190-39 Filed 05/14/21 Page 5 of 6 Page ID
                                 #:2886
Case 8:20-cv-00043-SB-ADS Document 190-39 Filed 05/14/21 Page 6 of 6 Page ID
                                 #:2887
